Citation Nr: 9921300	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of cervical 
spine injury.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling, to include 
restoration of a 30 percent rating.

4.  Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling, to include 
restoration of a 20 percent rating.

5.  Entitlement to an increased rating for a low back disorder. 
currently evaluated as 10 percent disabling, to include 
restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant and T.P.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from April 1977 
until April 1980 and from October 1980 until August 1985.  He 
also served in the Army Reserves for unspecified periods.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of 
August 1996 from the Louisville, Kentucky Regional Office (RO) 
which reduced the rating for the service-connected right knee 
disorder from 30 percent to noncompensable, reduced the rating 
for the service-connected left knee disability from 20 percent to 
noncompensable, and reduced the rating for service-connected low 
back disability from 20 to 10 percent, each effective November 1, 
1996.  Pursuant to a hearing officer's decision from a personal 
appearance in May 1997, the disability evaluations for the 
service-connected right and left knee disorders were each 
increased to 10 percent, effective November 1, 1996, by rating 
action dated in November 1997.  This appeal is also taken from a 
rating decision of January 1998 which denied service connection 
for cervical spine disability, and which found that new and 
material evidence had not been received to reopen a claim for 
service connection for bilateral ankle disability. 

It was noted at a personal hearing on appeal in November 1998, 
and in correspondence dated in December 1998 from the veteran's 
representative to the Board, that although this case was 
certified to the Board on the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for bilateral ankle disability, that a case could be 
made that an original rating action in this regard had not become 
final.  The record reflects that the RO's determination of 
finality was based on a finding that a timely notice of 
disagreement had not been filed to a November 1985 rating 
decision.  The Board observes, however, that although the veteran 
did not specifically voice disagreement with the rating action at 
that time, his letter dated in December 1985 noting continuing 
ankle disability and a desire that his claim be "reopened" may 
reasonably be construed to have effected a notice of disagreement 
within the liberal construction of 38 C.F.R. § 20.201 (1998). 
Therefore, it is the conclusion of the Board that the earlier 
rating decision of November 1985 was not final, and that de novo 
consideration of the issue of service connection for bilateral 
ankle disability is in order.  In view of such, this issue will 
be remanded to the RO for reasons outlined in the REMAND section 
of this decision.

Additionally, after a review of the evidence of record, the Board 
is of the opinion that a remand for further development is 
indicated as to the claim for service connection for cervical 
spine disability for reasons enunciated in the REMAND portion of 
this decision.  

As well, in correspondence to the RO dated in December 1997, the 
appellant appears to raise the issues of service connection for 
foot disability as well as an increased rating for his service-
connected headaches.  However, these matters are not properly 
before the Board for appellate review at this time and they are 
referred to the RO for additional consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's disability rating appeals has been obtained by 
the RO.

2.  At the time of the rating reduction, and currently, the 
service-connected right knee disability has been manifested by no 
more than complaints of severe pain, laxity and very mild 
patellofemoral crepitus, without supporting clinical 
demonstration. 

3.  At the time of the rating reduction, and currently, the 
service-connected left knee disability has been manifested by no 
more than complaints of severe pain, and laxity, without 
supporting clinical demonstration.

4.  At the time of the rating reduction, and currently, the 
service-connected low back disability has been manifested by no 
more than complaints of severe pain and limitation of motion, 
without supporting clinical demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability, to include restoration of a 20 percent 
evaluation, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.344(c), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (1998).

2.  The criteria for a rating in excess of 10 percent for right 
knee disability, to include restoration of a 30 percent 
evaluation, have not been met .  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.344(c), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes, 5257-5261 (1998).


3.  The criteria for a rating in excess of 10 percent for left 
knee disability, to include restoration of a 20 percent 
evaluation, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased ratings, 
to include restoration of higher ratings, for his service-
connected low back and bilateral knee disorders, are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Here, the veteran's claims are well grounded because 
he has service-connected disabilities and evidence is of record 
that he claims establishes no improvement, and rather, shows 
exacerbation of those disorders.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

By rating action dated in November 1985, service connection for 
right and left knee disorders was granted and a separate 10 
percent disability evaluation was assigned for each under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  By rating 
action dated in September 1987, service connection for low back 
disability was granted and a noncompensable disability evaluation 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The disability ratings for the service-
connected right and left knee disabilities were increased to 30 
percent and 20 percent, respectively, by rating action dated in 
May 1994.  The disability rating for the service-connected low 
back disorder was increased to 20 percent by the rating action 
dated in May 1994.  The increased ratings were each effective 
from December 1993.

By rating action and notification dated in May 1996, the veteran 
was advised of a proposal to reduce the evaluations for the 
service-connected bilateral knee and low back disabilities.  The 
reductions were thereafter made effective from November 1, 1996 
by rating action dated in August 1996.  As noted previously, the 
disability evaluations for the service-connected right and left 
knee disorders were each increased to 10 percent disabling by 
rating action dated in November 1997, effective from November 1, 
1996.  As the required notice of reduction and opportunity to 
respond were provided, the provisions of 38 C.F.R. § 3.105 (1998) 
have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space.  A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

A 10 percent evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and n absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

Slight impairment of either knee, including recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment of the knee, 
including recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Dislocation of the semilunar 
cartilage of either knee with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Ankylosis 
of either knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
evaluation is warranted if flexion of the leg is limited to 45 
degrees.  A 20 percent evaluation is warranted if flexion of the 
leg is limited to 30 degrees.  A 30 percent evaluation is 
warranted if flexion of the leg is limited to 15 degrees.  
Limitation of extension of either leg to 10 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation is 
warranted if extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1997).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran. 
38 C.F.R. § 4.3 (1998).  

As well, the United States Court of Veterans Appeals held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in addition 
to applying schedular criteria, the Board may consider granting a 
higher evaluation in cases in which functional loss due to pain 
is demonstrated, and pain on use is not contemplated in the 
relevant rating criteria.  It was determined that a rating must 
be coordinated with the impairment of function (see 38 C.F.R. 
§ 4.21 (1998)) and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups in 
accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).

The burden is on the Board "to establish, by a preponderance of 
the evidence that a rating reduction is warranted."  Kitchens v. 
Brown, 7 Vet.App. 320 (1995)  Several general VA regulations are 
applicable to all rating reductions regardless of whether the 
rating has been in effect for five years or more as required by 
38 C.F.R. § 3.344(c).  Brown v. Brown, 5 Vet.App. 413 (1993).  
Specifically, 38 C.F.R. § 4.1 (1998) states that "[i]t is . . . 
essential, both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history."  Similarly, 38 C.F.R. § 4.2 (1998) establishes that 
"[i]t is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present."  These provisions impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, be 
based upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  Furthermore, 38 C.F.R. § 4.13 (1998) provides: "When any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference in 
the thoroughness of the examination or in use of descriptive 
terms."

Pursuant to these provisions, the RO and Board are required in 
any rating-reduction case to ascertain, based upon review of the 
entire recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. See Schafrath, supra ("these requirements 
for evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse decisions 
based on a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the level of disability 
and of any changes in the condition.").  Finally, 38 C.F.R. § 
4.10 (1998) establishes that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment", and 
38 C.F.R. § 4.2 (1998) directs that "[e]ach disability must be 
considered from the point of view of the veteran working or 
seeking work."  Thus, in any rating-reduction case not only must 
it be determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

Where entitlement to compensation has already been established 
and an increase in a disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

1.  Increased/Restored rating for low back disability.

The veteran asserts that symptoms associated with his service-
connected low back disorder are more severely disabling than 
reflected by the currently assigned disability evaluation and 
that his previous disability rating of 20 percent should be 
restored.  

The record reflects that the appellant was afforded a VA 
compensation and pension examination in April 1996 and had 
complaints which included chronic thoracic pain and lumbar pain 
without radiation which was increased with sitting and standing.  
Upon examination, it was noted that range of motion of the spine 
was full but that he complained of pain with all motion.  It was 
felt that this represented a functional overlay.  Straight leg 
raising was negative.  A diagnosis of history of thoracic and 
lumbar strain was rendered.

VA outpatient clinical records dated between 1992 and 1996 show 
continuing treatment for complaints which include back pain.  VA 
outpatient treatment medical reports dated in 1997 do not refer 
to back complaints or clinical findings.  The veteran underwent 
military Medical Board proceedings in February 1996 after 11 
years in the Army Reserves for inability to carry out his duties.  
He was determined to be unable to run, bend, lift greater than 20 
pounds, perform sit-ups or push-ups, wear a rucksack or wear 
load-carrying equipment because of significant upper back pain.  
It was noted that he had not responded to physical therapy or 
medical treatment, and that the prognosis for his condition was 
poor.  He was referred to the Physical Evaluation Board (PEB) for 
further disposition.  In April 1996, the PEB found the veteran 
was physically unfit for continued duty, and he was provided 
disability retirement.

A statement dated in December 1996 was received from the 
veteran's employer indicating that his services were no longer 
required because of the many physical limitations and restriction 
imposed by his doctors, to include no prolonged sitting or 
standing, and no bending, or lifting more than 20 pounds.  

The veteran presented testimony upon personal hearing on appeal 
in May 1997 to the effect that he had pain in his upper, mid and 
lower back, and had worn a brace for approximately two years.  He 
indicated that he was forced to leave his job in an office 
because he was unable to perform duties which included lifting 
boxes.  He related that he had attempted to get other jobs but 
was unable to do so because of his lifting restrictions.  The 
appellant stated that he was currently enrolled in school and 
that it bothered him to sit for long periods of time.  T.P. 
testified on the veteran's behalf that she could observe when the 
veteran was in severe pain, especially when he got up out of a 
chair, got out of bed, or engaged in any prolonged walking.  She 
stated that she did a lot of driving for the veteran.  

The appellant was afforded another VA examination in July 1997.  
He indicated on this occasion that he had back pain which ran the 
entire course of his spine, as well as electric shock-like 
sensation running down the back of his legs to his feet, 
including the toes and soles of his feet.  Upon physical 
examination of the back, the examiner stated that the veteran 
would only forward bend to about 30 degrees, and would not extend 
the back due to what he called intense pain.  Side bending was 10 
degrees in either direction.  The appellant was noted to have 4/5 
strength in all muscle groups in his lower extremities, which was 
limited by pain.  He had normal reflexes and negative seated 
straight leg raising to 90 degrees.  It was reported that he had 
no clonus and had normal sensation in his lower extremities.  It 
was noted that while lying down, he had a very intense straight 
leg raise at 20 to 25 degrees, bilaterally, which caused 
ipsilateral back pain.  An X-ray of the lumbosacral spine was 
interpreted as normal.

Following examination, the examiner commented that the appellant 
had multiple complaints and exhibited intense pain during the 
entire examination which were inconsistent with the physical 
findings.  It was indicated that no abnormality of the back was 
found and that he also exhibited some Waddell signs which were 
inconsistent with back pathology.  In this regard it was noted 
that he had a negative straight leg raise to 90 degrees, but had 
a very intense prone straight leg raise to 20 degrees.  It was 
added that while the appellant stated that he was in debilitating 
pain, there was no objective physical or X-ray findings to 
support his claims.

The appellant presented testimony upon personal hearing on appeal 
in November 1998 before a Member of the Board sitting at 
Washington, DC, to the effect that he had constant low back pain 
which kept him awake at night, and that he also experienced 
frequent numbness in both legs as a result thereof.  He related 
that he had been prescribed medication for pain and received 
regular follow-up in the VA outpatient clinic.  The appellant 
indicated that he was restricted in all movements and activities 
and that he wore a back brace.  It was asserted by the veteran's 
representative that prior VA examinations were inadequate and 
that a remand for additional clinical evaluation of the back and 
further adjudicatory action were warranted.  It was contended 
that the veteran's low back disorder should also have been 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
pertaining to intravertebral disc syndrome, and asserted that the 
appellant's musculoskeletal disabilities had not been evaluated 
with respect to the holding in DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

Analysis

(a.)  Restoration

At the time of the May 1994 rating action which assigned a 20 
percent evaluation for low back pain with spasms, from December 
1993, the most recent VA examination had been performed in March 
1994.  At that time, the veteran complained of sharp pain which 
radiated up and down his back after sitting or standing for an 
hour.  He reported he wore a back brace as needed.  While 
physical examination revealed full range of motion of the lumbar 
spine, there was mild spasm of the musculature.  In contrast, at 
the time of the rating reduction effective in November 1996, VA 
and private outpatient treatment reports dated from 1995, a 
report of a military medical board in February 1996, as well as a 
VA examination report dated in April 1996, showed continued 
complaints of pain, but without objective clinical findings of 
any supporting back pathology.  

The April 1996 examination was as full and complete as the March 
1994 VA examination on which the prior 20 percent evaluation had 
been based.  In each instance, the medical examiner provided 
findings with regard to the veteran's medical history, subjective 
complaints and objective findings, including specific evaluation 
criteria such as range of motion.  While only one VA examination 
had been performed at the time of the rating reduction, extensive 
VA and private outpatient treatment reports were also of record 
which included findings consistent with the April 1996 VA 
examination report.  Moreover, as the 20 percent evaluation had 
been in effect for less than 5 years prior to its reduction in 
1996, the provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application.  Rather, the April 1996 reexamination disclosing 
physical improvement in the back disability, warranted the 
reduction in rating to 10 percent.  The criteria for a 20 percent 
evaluation, namely moderate limitation of motion, muscle spasm on 
forward bending, or moderate intervertebral disc syndrome, were 
not demonstrated at the time of the rating reduction.

(b.) Increased Rating

The record reflects that while the veteran now asserts that the 
symptoms associated with his low back disability are more 
severely disabling than reflected by the currently assigned 10 
percent disability evaluation, the evidence clearly does not 
support this assessment.  A review of the most recent clinical 
evidence with respect to the low back discloses that the 
veteran's service-connected low back disability is primarily 
manifested by complaints of ongoing pain.  The record reflects 
that on most VA recent examinations of the low back in 1996 and 
1997, as well as outpatient treatment reports dated from 1995, 
the veteran complained of reduced range of motion in all 
dimensions and complained of chronic pain.  However, the Board 
finds that he does not meet the criteria for a higher disability 
rating in this regard.  Specifically, it is not demonstrated that 
there is any definitive evidence of limitation of motion of the 
low back.  An examiner remarked that the appellant would not 
attempt the maneuvers beyond a certain point.  Further, range of 
motion of the spine was found to be normal on VA examination in 
April 1996.  It is not shown that there is any muscle spasm on 
forward bending or unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
narrowing or irregularity of the joint space.  It is also not 
demonstrated that there is abnormal mobility on forced motion.  
The Board notes that no postural or gait abnormality has been 
observed, and that no neurologic deficit is clinically indicated.  

The Board observes that although the appellant continues to seek 
treatment for complaints of chronic and severe pain, a careful 
review of the clinical evidence of record reflects that no 
objective findings of low back pathology were observed on VA 
examinations in April 1996 or in July 1997.  X-rays of the back 
were normal and without evidence of any arthritic or disc 
process.  In this regard, the Board notes that the appellant does 
not have any evidence of an intervertebral disc disease for him 
to be rated under Diagnostic Code 5293.  

Indeed, the Board notes that the examiner pointed out that the 
veteran's multiple complaints of intense pain were inconsistent 
with the lack of physical findings.  It is shown that when the 
appellant was examined by the VA in April 1996, no abnormal 
musculoskeletal findings were elicited or observed at that time.  
The examiner specifically noted at that time that a functional 
overlay was present.  It is also clear that VA outpatient clinic 
records do not reflect any abnormal findings with respect to the 
low back.  

The Board has carefully considered the clinical evidence in light 
of the holding of DeLuca v. Brown as requested by the appellant's 
representative.  It is found, however, that in view of the 
consistent lack of documented objective pathology which might 
warrant a higher compensable rating under the applicable 
schedular criteria, the only symptomatology indicated with any 
continuity in the record is the veteran's complaint of chronic 
pain.  In this regard, DeLuca provides for a 10 percent 
evaluation for pain resulting in functional loss.  Consequently, 
the Board finds that the 10 disability evaluation the veteran 
currently has is in accordance with DeLuca, and adequately 
contemplates any and all disability associated with the low back 
disorder to date.  The Board finds that absent a showing of any 
significant objective clinical evidence of low back pathology, an 
evaluation in excess of 10 percent for the service-connected low 
back disorder is not warranted.  

2.  Increased/Restored rating for bilateral knee disability.

The veteran asserts that the symptoms associated with his 
service-connected right and left knee disorders are more severely 
disabling than reflected by the currently assigned disability 
evaluation and that the prior ratings of 30 percent for the right 
knee and 20 percent for the left knee should be restored.  

VA out patient records dated between April and December 1995 
reflect that the veteran received comprehensive orthopedic 
examination for complaints of multiple joint pain and leg giving-
way.  Following evaluation, an assessment was rendered to the 
effect that the appellant was strong and well-toned with 
excellent range of motion.  It was found that his main problem 
consisted of poor posture and symptoms secondary to movement with 
poor alignment, but that there were no objective findings to 
support his claims of legs giving way.  

The report of the military medical board in February 1996 
revealed 5/5 strength in the lower extremities, and noted no 
objective abnormal clinical findings relative to the knees.

On VA examination in April 1996, the appellant complained of 
increased pain in both knees when climbing stairs, as well as 
numbness in the legs.  Examination disclosed no swelling, 
deformity, subluxation or lateral instability of either knee.  
Range of motion of the knees was reported to be full.  No 
crepitus was elicited.  It was noted that the veteran complained 
of pain with all range of motion indicating a functional overlay.  
A diagnosis of history of bilateral knee strains was rendered in 
this regard. 

The veteran presented testimony upon personal hearing on appeal 
in May 1997 to the effect that he had to wear a brace on each 
knee and had problems walking up stairs, jumping and standing for 
long periods of time.  He related that he could walk only 3/4 of a 
block before he developed pain, and also had some difficulty 
driving because he had to shift gears.  He said that he had 
swelling or puffiness of both knees, and felt that he had been 
given an inadequate examination in April 1996.  T.P. testified on 
the veteran's behalf that she could observe when the veteran had 
pain in his knees by the way he walked, and that she had also 
observed swelling.  

Upon VA examination in July 1997, the appellant indicated that he 
could walk only about a half mile before he had the onset of 
debilitating pain in his knees.  He related that he had pain with 
any motion and that it even woke him up at night.  Upon 
examination, he had full range of motion of both knees.  He 
showed signs of being in intense pain.  It was noted that he had 
a negative Lachman's sign and a good posterior endpoint.  There 
was no effusion.  The examiner related that there was an 
approximately five degrees of varus and valgus opening which was 
equal on both sides, and five degrees of hyperextension, 
bilaterally.  The veteran was found to have a physiological pivot 
shift, bilaterally.  It was noted that he had only "very, very 
mild" patellofemoral crepitance in the right knee.  X-rays of 
the knees revealed normal studies.

As noted previously, the examiner commented that the appellant 
had multiple complaints and exhibited intense pain during the 
entire examination which were inconsistent with the physical 
findings.  It was indicated that no abnormalities could be found 
except for some bilateral laxity in his knees and which may have 
been systemic and normal for him.  It was added that while the 
appellant said that he was in debilitating pain, there was no 
objective physical or X-ray findings to support his claims.

The veteran testified upon personal hearing in November 1998 that 
he had constant severe pain and instability of both knees.  He 
related that he was barely able to sustain his weight when 
climbing stairs, and had to hold onto a rail to walk.  He said 
that he was unable to walk for long periods of time and could not 
run.  The appellant stated that he wore a knee brace, was on 
medication for knee pain and received treatment about twice a 
month for knee symptoms.  He indicated that he had missed 
classroom time on account of knee pain.  He said that his knees 
hurt worse in damp weather.  It was asserted by the veteran's 
representative that prior VA examinations were inadequate and 
that a remand for further clinical evaluation of the knees was 
warranted, as well as consideration of the holding in DeLuca with 
respect to musculoskeletal disability.


Analysis

(a.)  Restoration

At the time of the May 1994 rating action which assigned a 30 
percent evaluation for the service-connected right knee 
disability and a 20 percent rating for the service-connected left 
knee disability, effective from December 1993, the most recent 
examination of the knees had been performed in March 1994.  At 
that time, the veteran complained that his knees hurt when 
climbing stairs, and were occasionally unstable when squatting.  
He also reported knee numbness "at times," and that he wore an 
elastic support brace, bilaterally.  Physical examination 
revealed moderate to severe lateral instability of the right knee 
and moderate instability of the left knee.  He had decreased 
active range of motion secondary to pain.  In contrast, at the 
time of the rating reduction effective in November 1996, VA and 
private outpatient treatment reports, a report of a military 
medical board in February 1996, as well as a VA examination 
report dated in April 1996, showed continued complaints of pain, 
but without any objective clinical findings of abnormal 
pathology.  Again, it is noted that there were no clinical 
findings of swelling, deformity or other impairment of the knee 
to include subluxation or lateral instability.  

The April 1996 examination was as full and complete as the March 
1994 VA examination on which the prior right knee 30 percent 
evaluation, and left knee 20 percent evaluation, had been based.  
In each instance, the medical examiner provided findings with 
regard to the veteran's medical history, subjective complaints 
and objective findings, including specific evaluation criteria 
such as range of motion.  While only one VA examination had been 
performed at the time of the rating reductions, extensive VA and 
private outpatient treatment reports were also of record which 
included findings consistent with the April 1996 VA examination 
report.  Moreover, as the 30 and 20 percent evaluations had been 
in effect for less than 5 years prior to their reduction in 1996, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application.  Rather, the April 1996 reexamination disclosing 
physical improvement in the knee disabilities, warranted the 
rating reductions to 10 percent.  

The criteria for a 30 percent evaluation for the right knee 
disability, namely severe knee impairment of recurrent 
subluxation or lateral instability, ankylosis of the knee, or 
their requisite limitation of motion of the knee had not been 
demonstrated at the time of the rating reduction for the right 
knee.  Further, the criteria for a 20 percent evaluation for the 
left knee, including moderate knee impairment of recurrent 
subluxation or lateral instability, dislocation of the semilunar 
cartilage, or requisite limitation of leg flexion or extension 
was not demonstrated at the time of the rating reduction.

(b.)  Increased Rating

The clinical record reflects that while the appellant is shown to 
complain of instability, swelling, giving way and increased 
symptoms upon activity regarding the knees for which he is 
required to wear knee brace, there is currently no objective 
evidence of record which supports his contentions.  Recent VA 
examinations of the knee disclose no evidence of effusion, 
subluxation or lateral instability.  The veteran has been 
observed to walk with a normal gait and range of motion has been 
reported to be full on all occasions.  On the most recent VA 
examination in July 1997, it was reported that there were no 
abnormal physical findings with the exception of some laxity 
which the examiner indicated was probably a normal variant for 
him.  No other examination of the knees has revealed any 
significant findings.  As with the low back, the VA examiner 
stated that the veteran's multiple complaints and exhibitions of 
intense pain were inconsistent with the lack of physical 
findings.  A functional overlay was also indicated with respect 
to the knees on VA examination in April 1996.  On the basis of 
the evidence of record, the Board is thus of the opinion that the 
veteran's objective symptoms of very mild crepitus of the right 
knee and chronic complaints of pain, when considered in 
conjunction with his other reported complaints are no more than 
slight on the whole, and warrant no more than the 10 percent 
evaluation currently in effect, even with consideration of 
DeLuca.  The Board finds that absent a showing of any significant 
objective evidence of bilateral knee pathology, an evaluation in 
excess of 10 percent is not warranted under any rating criteria 
in this regard, for either knee. 

The Board also notes that  the service-connected bilateral knee 
disability does not encompass arthritis or instability or 
subluxation under Diagnostic Code 5257 such that a separate 
rating under Diagnostic Code 5003 is for consideration in this 
instance.  See General Counsel's opinion in VAOPGCPREC 23-97 
(July 1, 1997).  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Those sections do not provide 
a basis upon which to assign a higher disability evaluation. 

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 3.321 
only in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. Op. 
6-96 (August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, a reasonable basis for a grant of the benefits sought 
on appeal is not identified at this time.


ORDER

An increased rating for right knee disability, to include 
restoration of a 30 percent evaluation, is denied.

An increased rating for left knee disability, to include 
restoration of a 20 percent evaluation, is denied.

An increased rating for low back disability, to include 
restoration of a 20 percent evaluation, is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that when the Board addresses in its decision a question 
that has not yet been addressed by the RO, the Board must 
consider whether the claimant has been given adequate notice of 
the need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (1998).  If not, the matter must be remanded to 
the RO to avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9 (1998).  

As indicated previously in the INTRODUCTION portion of this 
decision, the veteran's original claim with respect to service 
connection for bilateral ankle disability is determined to have 
been in an open status since November 1985 as no further 
procedural action was taken subsequent to a valid notice of 
disagreement received in December 1985.  Accordingly, as the RO 
has not addressed the issue of entitlement to service connection 
for bilateral ankle disability de novo based on all of the 
evidence of record, the Board finds that this case must be 
returned to the RO for adjudication. 


Additionally, during the Board's consideration of the issues 
currently in appellate status, additional medical evidence 
pertinent to the claim for service connection for cervical spine 
disability was received in December 1998.  This evidence was 
submitted with a waiver of initial review by the RO signed by the 
veteran on December 10, 1998.  Under the provisions of 38 C.F.R. 
§ 20.1304(c) (1998), any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board under 
the provisions of this section, as well as any evidence referred 
to the Board by the originating agency under 38 C.F.R. 
§ 19.37(b)(1998), must be reviewed by the RO for preparation of a 
Supplemental Statement of the Case unless this procedural right 
is waived by the appellant or representative, or unless the Board 
determines that the benefit to which the evidence relates may be 
allowed on appeal without such referral.  In this instance, in a 
later statement dated December 30, 1998, the veteran's 
representative specifically declined to waive RO consideration of 
the additional evidence, "[g]iven the significance of the 
opinion."  As the veteran's representative may withdraw the 
veteran's waiver of his right to RO consideration of the 
additional evidence, the issue is returned to the RO for 
adjudication.

Therefore, in order to give the veteran every consideration of 
due process, the case is REMANDED to the RO for the following 
actions:

1.  The RO should adjudicate the veteran's 
claim of entitlement to service connection 
for bilateral ankle disability on a de 
novo basis, and readjudicate the claim of 
entitlement to service connection for 
cervical spine disability, with 
consideration of all the evidence of 
record.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review and 
disposition.

The purpose of this REMAND is to afford the veteran due process.  
The Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable at this time.  The veteran 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action is 
required of the veteran until he is further notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

